Citation Nr: 0937427	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-09 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a traumatic brain 
injury.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from May to November 2002, 
January to August 2003, and January to December 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for a 
traumatic brain injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus is due to in-service noise exposure.  

2.  Degenerative changes of the lumbosacral spine were 
manifest within one year of separation from service.

3.  The Veteran did not engage in combat with the enemy.  

4.  A diagnosis of PTSD is shown, in-service stressors are 
confirmed, and the competent evidence shows a nexus between 
the currently-diagnosed PTSD and the stressful event in 
service.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the Veteran's 
favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154(a), 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2009).

2.  With the resolution of reasonable doubt in the Veteran's 
favor, a low back disorder was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (f), 4.125(a) (2009).

3.  With the resolution of reasonable doubt in the Veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 112, 113, 1154(a), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran seeks service connection for tinnitus.  
Specifically, he alleges that he suffers from constant 
ringing in his ears as a result of being in close proximity 
to blasts from mortars, improvised explosive devices, and 
tank mines without hearing protection.  

Although his service treatment records are negative for 
complaints of tinnitus, the Veteran indicated on his 
September 2003 post-deployment health assessment that he was 
often exposed to loud noises and sometimes exposed to 
excessive vibration.  

He underwent a VA audiological examination in January 2008, 
at which time he was diagnosed with bilateral recurrent 
tinnitus.  At this examination, he also reported exposure to 
noise from diesel engines without hearing protection devices.  
As his military occupational specialty was motor vehicle 
operator, the Board finds these claims of in-service noise 
exposure to be credible.  Significantly, he denied any post-
service occupational or recreational noise exposure.  

For these reasons, and with the resolution of reasonable 
doubt in the Veteran's favor, the Board finds that his 
diagnosed tinnitus resulted from in-service noise exposure.  

Low Back Disorder

The Veteran also seeks service connection for a low back 
disorder.  Specifically, he claims that during his second 
tour of duty in February 2005, he was loading ammunition onto 
the back of a truck and fell approximately 11 feet, hitting 
his back on a rock.  He reported experiencing chronic back 
pain since then.  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service treatment records from his first tour of duty reveal 
subjective complaints of back pain with no clinical 
diagnosis.  VA treatment records following his first tour of 
duty reveal that he sustained a back injury while moving a 
heavy butcher block counter at his civilian job in July 2004.  
The Veteran complained of intense pain in his thoracic and 
cervical spines.  However, no back condition was noted upon 
his redeployment in January 2005, suggesting no chronic back 
disorder at the time of the second deployment.  

Service treatment records from his second tour of duty 
corroborate the Veteran's account of an in-service back 
injury.  Theater medical registry records dated in February 
2005 and March 2005 reveal a back injury sustained after 
falling backward off a truck.  In March 2005, the Veteran was 
still experiencing chronic back pain and was diagnosed with 
rhomboid strain.  

In January 2006, within one month of his separation from 
active duty service, the Veteran underwent magnetic resonance 
imaging (MRI) as a result of his continuing back pain.  The 
MRI revealed minimal disc bulge at the L3-L4 level as well as 
facet hypertrophy with hypertrophic encroachment upon the 
neural foramina at the L3-L4 and L4-L5 levels.  

In February 2006, a private orthopedic physician diagnosed 
symptoms which may be secondary to internal disc disruption 
at the L3-L4 segment and noted that the Veteran had been 
symptomatic for almost one year.  He underwent a VA spine 
examination in January 2008, at which time he was diagnosed 
with sciatica, facet joint arthropathy, and cervical strain.

Given that early arthritic changes were initially diagnosed 
in January 2006, within one year after service, service 
connection is presumed for a low back disorder.  For these 
reasons, and with the resolution of reasonable doubt in the 
Veteran's favor, the Board finds that the veteran's diagnosed 
low back disorder was incurred in service. 

PTSD

The Veteran also seeks service connection for PTSD.  In 
adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(d),(f) 
(2009); Doran v. Brown, 6 Vet. App. 283, 289 (1994).

On the other hand, if it is determined that a veteran did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, then the veteran's testimony alone 
does not suffice to establish the occurrence of the alleged 
stressor; instead, the veteran must corroborate his testimony 
by credible supporting evidence.  See Stone v. Nicholson, 480 
F.3d 1111 (2007) (finding no error in Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements"); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The phrase "engaged in combat with the enemy" requires that 
the Veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show 
that he actually engaged the enemy in combat.  VAOPGCPREC 12-
99.  His DD Form 214 does not reflect that he received any 
awards, citations, or decoration denoting having served in 
combat.  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

The Veteran claims that he is entitled to service connection 
for PTSD because of in-service stressful events that occurred 
during his active duty service in Iraq from January 2005 to 
December 2005.  Specifically, he has reported several 
stressors, both vague and specific: (1) having a friend 
kidnapped and assassinated by insurgents; (2) being involved 
in a convoy ambush where a truck in front of him and a truck 
behind him were blown up; (3) seeing a friend die in front of 
him in a high mobility multipurpose wheeled vehicle during a 
heavy ambush; (4) being fired upon by insurgents while 
returning from Al-Qa'im, Al Anbar governate, on April 6, 
2005, at which time he manned a machine gun and killed two 
insurgents; (5) being part of a convoy that was hit by 
approximately 17 improvised explosive devices on July 1, 
2005; and (6) placing the remains of 14 Marines and their 
interpreter in a body bag and transporting them to Al Asad 
Airbase after they were killed in Haditha, Al Anbar 
governate, by an improvised explosive device in August 2005.    

As an initial matter, the Board notes that the service 
medical records reflect no psychiatric complaints or 
treatment.  At the time of discharge, the psychiatric 
evaluation was normal.  

In this case, the Veteran had active duty service from May to 
November 2002, January to August 2003, and January to 
December 2005, including service in the Republic of Iraq from 
January to December 2005.  His DD Form 214 and service 
personnel records show that his military occupational 
specialty was a motor vehicle operator, and that he earned 
the Global War on Terrorism Service Medal, Sea Service 
Deployment Ribbon, and Iraq Campaign Medal.  Service records 
confirm that he operated out of Al Asad Airbase in Iraq's Al 
Anbar governate during his second tour of duty.  

To corroborate his August 2005 stressor, the Veteran 
submitted a statement from a sergeant who served with him in 
the 3rd Platoon, Transportation Support Company, Combat 
Logistics Battalion 2.  The statement indicated that on 
August 3, 2005, 14 Marines and their interpreter were killed 
when their light armored amphibious assault vehicle was hit 
by an improvised explosive device, and that the Veteran had 
to collect their remains in a body bag and transport them 
back to Al Asad Airbase.  This stressor is further 
corroborated by news coverage of the incident and the fact 
that one of the duties of Combat Logistics Battalion 2 was to 
provide mortuary services to the field of combat.

Based on this evidence, the Board finds that the reported in-
service stressful event has been verified.  Resolving 
reasonable doubt on this question in the Veteran's favor, the 
Board finds that reported stressor occurred; therefore, the 
stressful event is considered verified by the evidence of 
record.  

Having determined that the record contains credible 
supporting evidence that the claimed in-service stressors 
occurred, the Board will consider whether the Veteran has a 
current diagnosis of PTSD and medical evidence establishing a 
link between current symptoms and an in-service stressor. 

A March 2009 VA PTSD examination report diagnosed the Veteran 
with chronic and severe PTSD and attributed the condition to 
his experiences in combat in Iraq.  Additionally, subsequent 
VA treatment records reflect a history of psychiatric 
symptoms and ongoing regular treatment for PTSD.    

Therefore, the record reflects a competent medical diagnosis 
of PTSD that has been related, at least in part, to the 
verified in-service stressful events during the Veteran's 
service in Iraq.  

In sum, the record shows a verified in-service stressful 
event, a diagnosis of PTSD, and medical evidence establishing 
a link between current symptoms and a verified in-service 
stressor.  For these reasons, and with the resolution of 
reasonable doubt in the Veteran's favor, the Board finds that 
the veteran's diagnosed PTSD was incurred in service.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for tinnitus is granted.

Service connection for a low back disorder is granted.

Service connection for PTSD is granted.


REMAND

The Veteran seeks service connection for a traumatic brain 
injury.  As provided for by the VCAA, VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  This duty includes obtaining any relevant records 
from the Social Security Administration (SSA).  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Here, he indicated at 
his January 2009 Travel Board hearing, and the evidence of 
record suggests, that he receives SSA disability benefits.  
As SSA records may be relevant to the remaining claim on 
appeal, the RO should obtain them.

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the SSA and 
obtain copies of all medical and other 
records considered in awarding the Veteran 
SSA benefits.  Copies of all related SSA 
decisions should also be obtained.

2.  Upon completion of the above, 
readjudicate the remaining issue on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


